DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 32–44 is/are pending. 
Claim(s) 1–31 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0335756 A1.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 July 2020, 23 September 2020, 02 October 2020, 28 October 2020, 23 December 2020, 27 May 2021, 08 September 2021, 29 September 2021, 12 October 2021, 11 January 2022, 31 January 2022, 17 February 2022, 07 March 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because reference character 204 is labeled as an electrolyte separator slurry in FIG. 2. Reference character 118 is used to designate an electrolyte separator slurry (e.g., [0039]); and reference character 204 is used to designate an anode slurry (e.g., [0041]). Reference character 204 should be labeled as an anode slurry in FIG. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 620 (e.g., FIG. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOLID-STATE BATTERY SEPARATOR INCLUDING LOW MELT TEMPERATURE INORGANIC ELECTROLYTE AND METHOD FABRICATING THE SAME.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 620 (e.g., FIG. 6).
The chemical formula for lithium cobalt oxide is written as "LiCoO2" in paragraph [0004]. The chemical formula for lithium cobalt oxide should be written as "LiCoO2" in paragraph [0004].
The chemical formula for lithium dihydrogen phosphate is written as "LiH2PO4" in paragraph [0034]. The chemical formula for lithium dihydrogen phosphate should be written as " LiH2PO4" in paragraph [0034].
Reference character 118 is referred to as an electrolyte separator powder in paragraph [0041]. Reference character 118 is used to designate a slurry of electrolyte separator powder. Reference character 118 should be referred to as a slurry of electrolyte separator powder in paragraph [0041].
The chemical formula for lithium nickel cobalt manganese oxide is written as "LiNiCoMnO2" in paragraph [0041]. The chemical formula for lithium nickel cobalt manganese oxide should be written as " LiNiCoMnO2" in paragraph [0041].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 32–44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "a low melt temperature inorganic electrolyte." The term "low" is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a low melt temperature inorganic electrolyte" is indefinite.
Claim 32 recites the limitation "the applied molten electrolyte" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the cathode" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the melt temperature" in lines 3–4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the cathode material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "it solidifies upon cooling." It is unclear what the term "it" is referring to.
Claim 34 recites the limitation "the low melt temperature inorganic electrolyte." The term "low" is a relative term which renders the claim indefinite. The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the low melt temperature inorganic electrolyte" is indefinite.
Claim 34 recites the limitation "a fast ion conductive electrolyte powder." The term "fast" is a relative term which renders the claim indefinite. The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a fast ion conductive electrolyte powder" is indefinite.
Claim 34 recites the limitation "the cathode surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitations "hot rolling" and "hot pressing." The term "hot" is a relative term which renders the claim indefinite. The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations "hot rolling" and "hot pressing" are indefinite.
Claim 36 recites the limitations "hot rolling" and "hot pressing." The term "hot" is a relative term which renders the claim indefinite. The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations "hot rolling" and "hot pressing" are indefinite.
Claim 37 recites the limitation "the cathode structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitations "hot rolling" and "hot pressing." The term "hot" is a relative term which renders the claim indefinite. The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations "hot rolling" and "hot pressing" are indefinite.
Claim 38 recites the limitation "the cathode structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitations "hot rolling" and "hot pressing." The term "hot" is a relative term which renders the claim indefinite. The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations "hot rolling" and "hot pressing" are indefinite.
Claim 39 recites the limitation "the cathode structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitations "hot rolling" and "hot pressing." The term "hot" is a relative term which renders the claim indefinite. The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations "hot rolling" and "hot pressing" are indefinite.
Claim 40 recites the limitation "the cathode structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitations "hot rolling" and "hot pressing." The term "hot" is a relative term which renders the claim indefinite. The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitations "hot rolling" and "hot pressing" are indefinite.
Claim 41 recites the limitation "the active material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the cathode structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the cathode structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the cathode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "a high lithium ion conductive material." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a high lithium ion conductive material" is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 32–41 and 43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hara et al. (JP 2001-126758 A, hereinafter Hara).
Regarding claim 32, Hara discloses a method of fabricating a solid-state battery (FIG. 1, [0054]) comprising:
providing a metal oxide based lithium active material in powder form and bonding the material together to form a solid cathode structure (4, [0049]),
applying a low melt temperature inorganic electrolyte in molten form onto a first surface of the cathode structure to form an applied molten electrolyte (6, [0050]) and
cooling the applied molten electrolyte to form a solid electrolyte coating (6, [0050]),
applying a current collector (7) to a second surface of the cathode (4) opposite the solid electrolyte coating (6, [0054]), and
applying an anode (5) to a surface of the solid electrolyte coating (6) opposite the cathode (4, [0052]).
Regarding claim 41, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the active material within the cathode structure (4) is bonded together by sintering (FIG. 1, [0054]).
Regarding claim 33, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the solid cathode structure (4) comprises a mixture of the metal oxide based lithium active material and an inorganic electrolyte (FIG. 1, [0049]), and
wherein the solid cathode structure (4) is formed by heating the mixture to the melt temperature of the inorganic electrolyte and cooling (FIG. 1, [0053]),
wherein the inorganic electrolyte melts and bonds the cathode material together as it solidifies upon cooling (FIG. 1, [0053]).
Regarding claim 37, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the cathode structure (4) and the electrolyte coating (6) are layered and bonded together by at least one of extrusion, hot rolling, or hot pressing (see thermocompression, [0054]).
Regarding claim 43, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the cathode structure (4) is bonded together by a thermal bonding process (see thermocompression, [0054]).
Regarding claim 35, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the solid cathode structure (4) is formed by at least one of extrusion, hot rolling, or hot pressing (see thermocompression, [0054]).
Regarding claim 39, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the cathode structure (4) and the electrolyte coating (6) are layered and bonded together by at least one of extrusion, hot rolling, or hot pressing (see thermocompression, [0054]).
Regarding claim 34, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the low melt temperature inorganic electrolyte is mixed with a fast ion conductive electrolyte powder prior to application to the cathode surface (FIG. 1, [0050]), and
wherein the low melt temperature inorganic electrolyte bonds the fast ion conductive electrolyte powder upon cooling (FIG. 1, [0058]).
Regarding claim 38, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the cathode structure (4) and the electrolyte coating (6) are layered and bonded together by at least one of extrusion, hot rolling, or hot pressing (see thermocompression, [0054]).
Regarding claim 36, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte coating (6) is formed by at least one of extrusion, hot rolling, or hot pressing (see thermocompression, [0054]).
Regarding claim 40, Hara discloses all claim limitations set forth above and further discloses a method:
wherein the cathode structure (4) and the electrolyte coating (6) are layered and bonded together by at least one of extrusion, hot rolling, or hot pressing (see thermocompression, [0054]).

Claim Rejections - 35 USC § 103
Claim(s) 42 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (JP 2001-126758 A) as applied to claim(s) 32 and 33 above, and further in view of Johnson et al. (US 2009/0092903 A1, hereinafter Johnson).
Regarding claims 42 and 44, Hara discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein the cathode structure further comprises a polymer electrolyte which bonds the cathode structure together; and
wherein the cathode contains a high lithium ion conductive material selected from the group consisting of a lithium germanium phosphorous sulfide based electrolyte material, a lithium lanthanum zirconium oxide based electrolyte material, a lithium lanthanum titanium oxide based electrolyte material, LiSiCON, and a polymer electrolyte material.
Johnson discloses a method of fabricating a solid-state battery (40, [0043]) comprising providing a metal oxide based lithium active material in powder form and bonding the material together to form a solid cathode structure (41, [0042]), applying a low melt temperature inorganic electrolyte in molten form onto a first surface of the cathode structure to form an applied molten electrolyte (43, [0037]) and cooling the applied molten electrolyte to form a solid electrolyte coating (43, [0050]), applying a current collector (42) to a second surface of the cathode (41) opposite the solid electrolyte coating (43, [0043]), and applying an anode (44) to a surface of the solid electrolyte coating (43) opposite the cathode (41, [0043]); wherein the cathode structure (41) further comprises a polymer electrolyte which bonds the cathode structure together (FIG. 3, [0031]); and wherein the cathode (41) contains a high lithium ion conductive material selected from the group consisting of a lithium germanium phosphorous sulfide based electrolyte material, a lithium lanthanum zirconium oxide based electrolyte material, a lithium lanthanum titanium oxide based electrolyte material, LiSiCON, and a polymer electrolyte material (FIG. 3, [0019]) to improve the energy and power densities at a low cost (see Li-ion cell, [0044]). Hara and Johnson are analogous art because they are directed to solid-state batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the cathode of Hara with the polymer electrolyte and high lithium ion conductive material of Johnson in order to improve the energy and power densities at a low cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725